Title: From Thomas Jefferson to Craven Peyton, 16 August 1802
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello Aug. 16. 1802.
          
          The certificate for 1000. acres of land in the name of John Peyton which you inclosed me shall be forwarded to the war office by this day’s post. without some authentic designation however of the person to whom the patent is to be granted it will of course come out in the name of John Peyton. I mention this, that if you wish it otherwise, you may furnish me with the supplementary papers requisite. accept my best wishes & respects.
          
            Th: Jefferson
          
        